DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election without traverse of Group 1, claims 1-12, in the reply filed on 5/2/2022 is acknowledged.  Claims 13-20 have been cancelled and claims 21-28 are new.  Claims 1-12 and 21-28 are examined on the merits.  

Claim Interpretation
Claim 1, the term “modified surface energy” means 
“The discrete zones of modified surface energy are not created by a hydrophilic melt additive and/or a spontaneously blooming. Instead, these discrete zones of modified surface energy are created/exposed by heat and/or energy after any spontaneous blooming of the hydrophilic melt additive and/or the hydrophobic melt additive occurs and the blooming reaches some equilibrium state. “per applicant’s specification page 2 and “the discrete zones of modified surface energy may comprise or form increased permeability regions that acquire bodily exudates faster than the continuous land area. The discrete zones of modified surface energy 204 may comprise bonds or be formed by bonds in the webs or topsheets 200. The bonds may be calendar or point bonds, overbonds, or other types of bonds, such as ultrasonic bonds. Referring to Fig. 17, the discrete zones of modified surface energy 204 may also be formed by bonds ruptured to form apertures or merely by aperturing, such as pin aperturing. As a result, perimeters of the apertures, partial perimeters of the apertures, and/or areas around the perimeters may comprise the discrete zones 204. In some forms, the discrete zones of modified surface energy 204 are not formed by applying a topical surface energy modifying treatment or by printing a surface energy modifying agent or treatment. Further, in some forms, the discrete zones of modified surface energy do not comprise topical surface energy modifying treatments.” per applicant’s specification page 18.

Regarding claim 6 and 26, the term single layer appears to include one or more material joined to form a laminate per applicant’s specification page 17.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12 and 21-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arora et al. US 2016/0167334 A1.

Regarding claim 1, Arora discloses an absorbent article comprising: a nonwoven topsheet [0007]; a backsheet; and an absorbent core positioned at least partially intermediate the topsheet and the backsheet ([0226] which discloses the generic formation of an absorbent article); 
wherein the nonwoven topsheet comprises: a plurality of bicomponent fibers forming the nonwoven topsheet, at least some of the bicomponent fibers each comprise a first component and a second component ([0141-0143] discloses the term bi-component means two different polymers i.e. a first and second component) wherein the first component comprises a hydrophobic resin or a hydrophobic melt additive, and wherein the second component comprises a hydrophilic resin or a hydrophilic melt additive ([0143] discloses two different resins; [0163] discloses the layers of the nonwoven web can be hydrophilic or hydrophobic; and [0178] discloses the first melt additive can be hydrophilic and the second melt additive can be hydrophobic); a continuous land area comprising the bicomponent fibers; and discrete zones of modified surface energy comprising the bicomponent fibers, wherein at least a majority of the discrete zones of modified surface energy are surrounded by the continuous land area; wherein, in the continuous land area, the second component is not exposed to maintain the continuous land area hydrophobic; and wherein, in at least some of the discrete zones of modified surface energy, the second component is at least partially exposed to render the discrete zones of modified surface energy hydrophilic (Figure 3 and [0083] shows the second layer 150 being exposed through the first layer 110 @275, and as noted above in the claim interpretation section applicant’s specification page 18 notes a change in surface energy as being defined by an aperture, and [0277] discloses the area around the aperture (or modified surface energy area) constitutes a land area formed by the nonwoven layer which is made using bi-component martials as noted above).

Regarding claim 2, Arora discloses wherein the discrete zones of modified surface energy comprise bonds ([0159-0161] discloses how the apertures or discrete zones of modifies surface energy are bonded).

Regarding claim 3, Arora discloses wherein the bonds comprise calendar bonds or point bonds ([0159-0161] discloses how the apertures or discrete zones of modifies surface energy are bonded, [0161] in particular discloses point bonding).

Regarding claim 4, Arora discloses wherein the discrete zones of modified surface energy comprise perimeter portions at least partially surrounding apertures in the topsheet ([0159-0161] discloses how the apertures or discrete zones of modifies surface energy are bonded around the perimeter of the apertures).

Regarding claim 5, Arora discloses wherein the perimeter portions of the apertures are at least partially formed by ruptured bonds ([0159-0161] discloses how the apertures or discrete zones of modifies surface energy are bonded around the perimeter of the apertures and the apertures and thereby their perimeter are formed by fracturing or rupturing).

Regarding claim 6, Arora discloses wherein the nonwoven topsheet is formed of only a single layer (applicant’s specification notes the single layer can be formed via a laminate while Arora discloses two layers these layers are laminated together to act as a single layer [0072-0074] and [0084] discloses the laminate may comprise a second layer).

Regarding claim 7, Arora discloses, wherein the discrete zones of modified surface energy comprise increased permeability zones ([0081] notes the topsheet improves fluid handling, [0283] note the apertures (or discrete zone of modified surface energy improve fluid acquisition time, [0101] and [0123] notes the overall topsheet modifications provide improved permeability.

Regarding claim 8, Arora discloses wherein the at least some of the bicomponent fibers comprise spunbond fibers or staple fibers([0141] notes spunbond fibers form the bicomponent fibers).

Regarding claim 9, Arora discloses wherein the at least some of the bicomponent fibers comprise core/sheath type bicomponent fibers, wherein the first component forms the sheath, and wherein the second component forms the core ([0141] notes a sheath/core arrangement wherein one polymer is surrounded by another, or may be a side-by-side arrangement, a pie arrangement, or an “islands-in-the-sea” arrangement).

Regarding claim 10, Arora discloses wherein the at least some of the bicomponent fibers comprise islands-in-the-sea type bicomponent fibers, wherein the first component forms the sea, and wherein the second component forms the islands ([0141] notes a sheath/core arrangement wherein one polymer is surrounded by another, or may be a side-by-side arrangement, a pie arrangement, or an “islands-in-the-sea” arrangement).

Regarding claim 11, Arora discloses wherein the first component comprises a hydrophobic melt additive, and wherein the second component comprises a hydrophilic melt additive ([0178] discloses the first melt additive can be hydrophilic and the second melt additive can be hydrophobic).

Regarding claim 12, Arora discloses wherein the topsheet is free of topical surface energy modifying treatment ([0180] notes a topical additive may be applied thereby it may not be applied thereby meeting the claim).

Regarding claim 21, Arora discloses an absorbent article comprising: a nonwoven topsheet [0007]; a backsheet; and an absorbent core positioned at least partially intermediate the topsheet and the backsheet ([0226] which discloses the generic formation of an absorbent article); 
wherein the nonwoven topsheet comprises: a plurality of bicomponent fibers forming the nonwoven topsheet, at least some of the bicomponent fibers each comprise a first component and a second component ([0141-0143] discloses the term bi-component means two different polymers i.e. a first and second component) wherein the first component comprises a hydrophobic resin or a hydrophobic melt additive, and wherein the second component comprises a hydrophilic resin or a hydrophilic melt additive ([0143] discloses two different resins; [0163] discloses the layers of the nonwoven web can be hydrophilic or hydrophobic; and [0178] discloses the first melt additive can be hydrophilic and the second melt additive can be hydrophobic); 
a continuous land area comprising the bicomponent fibers; and discrete zones of modified surface energy comprising the bicomponent fibers, wherein at least a majority of the discrete zones of modified surface energy are surrounded by the continuous land area; wherein, in the continuous land area, the second component is not exposed to maintain the continuous land area hydrophobic; and wherein, in at least some of the discrete zones of modified surface energy, the second component is at least partially exposed to render the discrete zones of modified surface energy hydrophilic (Figure 3 and [0083] shows the second layer 150 being exposed through the first layer 110 @275, and as noted above in the claim interpretation section applicant’s specification page 18 notes a change in surface energy as being defined by an aperture, and [0277] discloses the area around the aperture (or modified surface energy area) constitutes a land area formed by the nonwoven layer which is made using bi-component martials as noted above); and 
wherein the nonwoven topsheet is formed of only a single layer (applicant’s specification notes the single layer can be formed via a laminate while Arora discloses two layers these layers are laminated together to act as a single layer [0072-0074] and [0084] discloses the laminate may comprise a second layer).

Regarding claim 22, Arora discloses wherein the discrete zones of modified surface energy comprise bonds ([0159-0161] discloses how the apertures or discrete zones of modifies surface energy are bonded).

Regarding claim 23, Arora discloses wherein the bonds comprise calendar bonds or point bonds ([0159-0161] discloses how the apertures or discrete zones of modifies surface energy are bonded, [0161] in particular discloses point bonding).

Regarding claim 24, Arora discloses wherein the discrete zones of modified surface energy comprise perimeter portions at least partially surrounding apertures in the topsheet ([0159-0161] discloses how the apertures or discrete zones of modifies surface energy are bonded around the perimeter of the apertures).

Regarding claim 25, Arora discloses wherein the perimeter portions of the apertures are at least partially formed by ruptured bonds ([0159-0161] discloses how the apertures or discrete zones of modifies surface energy are bonded around the perimeter of the apertures and the apertures and thereby their perimeter are formed by fracturing or rupturing).

Regarding claim 26, Arora discloses wherein the discrete zones of modified surface energy comprise increased permeability zones ([0081] notes the topsheet improves fluid handling, [0283] note the apertures (or discrete zone of modified surface energy improve fluid acquisition time, [0101] and [0123] notes the overall topsheet modifications provide improved permeability.

Regarding claim 27, Arora discloses wherein the at least some of the bicomponent fibers comprise spunbond fibers or staple fibers ([0141] notes spunbond fibers form the bicomponent fibers).

Regarding claim 28, Arora discloses wherein the topsheet is free of topical surface energy modifying treatments ([0180] notes a topical additive maybe applied therefore it may not be applied thereby meeting the claim).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLA E BURNETTE whose telephone number is (571)272-9574. The examiner can normally be reached M-S: 0830-1900 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 5712701775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIELLA E BURNETTE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781